     Case 4:20-cv-02845 Document 3 Filed on 08/18/20 in TXSD Page 1 of 4




             UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

OKWESILIEZE WOMEN’S CLUB OF               §
NIGERIA INTERNATIONAL and                 §
GBOLIWE “GRACIE” CHUKWU                   §
                                          §
       Plaintiffs,                        §
v.                                        §   Case No.: 4:20-CV-0285
                                          §
DE OKWESILIEZE INTERNATIONAL              §
WOMEN’S CLUB, IJEOMA OPARA                §
                                          §
       Defendants.                        §
                                          §

NOTE THE COURT: This document was inadvertently omitted from
the filings of August 14, 2020. The Exhibits mentioned in it have
already been filed as Docs. 1-1 to 1-5.

                  DEFENDANTS’ NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants, DE

OKWERSILIEZE            INTERNATIONAL         WOMEN’S       CLUB       ("DE

OKWESILEZE") and IJEOMA OPARA file this Notice of Removal, and

would respectfully show the Court the following:

                               Introduction

       I.    On      July 9, 2020 the Plaintiff, OKWESILIEZE WOMEN’S

CLUB OF NIGERIA INTERNATIONAL ("Plaintiff'), filed a lawsuit against

DE OKWESILIEZE INTERNATIONAL WOMEN’S CLUB in Cause No.

2020-40705; Okwesilieze Women’s Club of Nigeria International v. De

Okwesilieze International Women’s Club and Ijeoma Opara; In the 281ST
                                      1
    Case 4:20-cv-02845 Document 3 Filed on 08/18/20 in TXSD Page 2 of 4




Judicial District Court of Harris County, Texas. A copy of the Original

Petition is attached as Exhibit 1. Service of process was made upon

Defendants on or about July 15, 2020.

      2. Defendants consent to this Removal and timely file this Notice

of Removal within the 30-day deadline required by 28 U.S.C. §1446(b).

                                Bases for Removal

      3. Removal is proper based on federal question jurisdiction. 28

U.S.C. $ l331. Plaintiffs claims are predicated on the Lanham Act, 15

USC Sec. 1051 et seq. The duplicative state trademark claims and other

state claims are removable on the basis of pendent or supplemental

jurisdiction.

      4. All requirements are met for removal under 28 U.S.C. §§ 1331

and 1441(b).

      5.        Venue is proper in this Court under 28 U.S.C. § 1441(a)

because this district and division embrace Harris County, Texas, the

place where the removed action has been pending.

      6.        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal would be filed with the Clerk of the 215th Judicial District Court

of Harris County, Texas and served on all parties.

      7.        All pleadings, process, orders, and other filings in the state

court action are attached to this notice as required by 28 U.S.C. §

                                        2
    Case 4:20-cv-02845 Document 3 Filed on 08/18/20 in TXSD Page 3 of 4




1446(a). Those filings consist of Exhibit 1 (Original Petition) and the

following additional filings, as required by Local Rule 81:

Exhibit 2: Defendants Original Answer

Exhibit 3: The Docket Sheet

Exhibit 4: An index of matters being filed; and

Exhibit 5: List of all counsels of record and parties represented.

                                         Jury Demand

      8.    Pursuant to Federal Rule of Civil Procedure 38, Defendants’

demand a trial by jury.

                                  Prayer

Defendants respectfully give notice that this state court action has been

removed and placed on this Court's docket for further proceedings.

Defendants further requests any additional relief to which they are justly

entitled.

Respectfully Submitted:

\s\ James O. Okorafor
JAMES O. OKORAFOR
SBOT # 15241710; FED ID. # 16194??
10101 Fondren Suite 260
Houston, Texas 77096
TEL NO: (713) 839-9700
EMAIL: laws@joolaws.com
Attorney for Defendants’




                                     3
   Case 4:20-cv-02845 Document 3 Filed on 08/18/20 in TXSD Page 4 of 4




                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the forgoing instrument
was served via the Court's Electronic Filing System on August 18, 2020
to Plaintiffs counsels of record and\or to their email addresses.

/s/ James O. Okafor
James O. Okorafor




                                    4
